Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered May 13, 1987, which convicted defendant, after a jury trial, of attempted burglary in the third degree and sentenced him, as a predicate felony offender, to a term of from 2 to 4 years’ imprisonment, unanimously affirmed.
The court’s charge, directing the jury to continue to deliberate, was not coercive. While it might have been better practice *159not to have mentioned that the parties incurred "considerable expense” in trying the case, the charge as a whole was neutral and the court specifically instructed the jurors that its direction that they continue to deliberate did not mean that any juror had to relinquish a conscientiously held opinion or objection. (Compare, People v Huarotte, 134 AD2d 166.) Of further note is the fact that the jury deliberated for approximately six hours after being given the supplemental" charge before rendering its verdict. Concur—Murphy, P. J., Kupferman, Sullivan, Carro and Rosenberger, JJ.